Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022, 07/27/2021 and 07/27/2021 have been considered by the examiner.  Please see attached PTO-1449.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, it is suggested to have 
“a memory configured to store data and instructions for processing at an application; and
a processor configured to execute the instructions to implement the application configured to:”. 
Because “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), see MPEP 2114.II.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 11,061,900.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 11,061,900 as shown in comparison table below.

Instant Application
Patent 11,061,900
1. A method, comprising: 
receiving data in association with an application implemented with one or more processors and memory, the application being configured to manage disparate computing and storage resources; 
accessing, by the application, a manifest file including data representing parameters to configure one or more clusters of servers to allocate storage of the data among partitioned portions of the one or more clusters of servers in accordance with the parameters specifying classes of servers and ranges of time characteristics; 
determining aging of partitioned data associated with the partitioned portions based on the classes of servers and the ranges of time characteristics; 
moving one or more subsets of the partitioned data associated with one or more of the partitioned portions to different partitioned portions of different server classes based on the aging of the partitioned data; 
receiving a query at a processor to retrieve the data stored as stored data among the among the partitioned portions; 
evaluating the query to identify a time characteristic associated with the stored data; 
identifying a location from which to retrieve the stored data based on the query to determine a partitioned portion of the different server classes in which the stored data resides as a function of the time characteristic; and 
rewriting the query to run on at least one server of the one or more clusters of servers. 
1. A method, comprising:
configuring one or more host groups using a processor, each of the one or more host groups being associated with a class and a range of time characteristics;
using a manifest file, by the processor, to determine allocation of data associated with the one or more host groups among one or more shards associated with a server configured to store the data, the data being retrieved from one or more social media applications or networks in data  communication with a platform configured
to the data in one or more data streams that identifies other data types at parsing by the platform, the data and the data types being stored on the one or more shards based on a time characteristic associated with the data, the time characteristic being used to identify a partition associated with the one or more
shards on which is stored the data;
determining one or more stripes associated with the one or more shards distributed among the one or more host groups, a distribution of the one or more stripes, the one or more shards, and the one or more host groups being determined by the processor based on an association with the class and the range of time characteristics;
receiving a query at the processor to retrieve the data, the data comprising social data and metadata associated with the social data;
evaluating, by the processor, the query to identify the time characteristic associated with the data;
identifying a location from which to retrieve the data, the location being identified by the processor processing the query to compare the time characteristic to the range of time characteristics associated with at least
one of the one or more host groups, and by identifying a class associated with the one or more host groups at the location where the data is stored; and
rewriting the query to run on at least one of the one or more host groups at the location using a distributed search platform, the processor targeting the another query at a host group associated with the class, wherein
a storage device associated with the one or more host groups is configured to transfer the data at a first rate and another storage device associated with the one or more host groups is configured to transfer the data a second rate, the data being transferred from the storage
device to the another storage device to identify a location from which to retrieve the data, the location being identified by comparing the time characteristic to
the range of time characteristics and the time characteristic exceeds the range of time characteristics.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “the data being retrieved from one or more social media applications or networks in data communication with a platform configured to the data in one or more data streams that identifies other data types at parsing by the platform; the processor targeting the another query at a host group associated with the class, wherein a storage device associated with the one or more host groups is configured to transfer the data at a first rate and another storage device associated with the one or more host groups is configured to transfer the data a second rate, the data being transferred from the storage device to the another storage device to identify a location from which to retrieve the data, the location being identified by comparing the time characteristic to the range of time characteristics and the time characteristic exceeds the range of time characteristics” of claims 1 of Patent 11,061,900 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art reference Schiesser and Bensberg et al. does not teach “accessing, by the application, a manifest file including data representing parameters to configure one or more clusters of servers to allocate storage of the data among partitioned portions of the one or more clusters of servers in accordance with the parameters specifying classes of servers and ranges of time characteristics; determining aging of partitioned data associated with the partitioned portions based on the classes of servers and the ranges of time characteristics; moving one or more subsets of the partitioned data associated with one or more of the partitioned portions to different partitioned portions of different server classes based on the aging of the partitioned data; receiving a query at a processor to retrieve the data stored as stored data among the among the partitioned portions; evaluating the query to identify a time characteristic associated with the stored data; identifying a location from which to retrieve the stored data based on the query to determine a partitioned portion of the different server classes in which the stored data resides as a function of the time characteristic;” as shown in the independent claims 1 and 16. Thereby, the combination of limitations in claims 1 and 16 is not taught by the prior art.  
After review of result of the searches conducted, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1 and 16. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
A search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168